DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-21 in the reply filed on 02 March 2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 March 2021.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “configured to form” should be “forming”. In line 4, the recitation “one or more of the partition segments of the partition” should be “one or more of the plurality of partition segments”.  
Claim 3 is objected to because of the following informalities: In line 1, the recitation “the locking segment” should be “one of the plurality of partition segments”.
Claim 6 is objected to because of the following informalities: In line 1, the recitation “each” should be “said”.
Claim 9 is objected to because of the following informalities: In line 3, the recitation “the first and a third of” should be “the first rail and a third rail of”. 
Claim 11 is objected to because of the following informalities: In line 2, the recitation “one of the partitions” should be “one of the first and second partitions”. 
Claim 13 is objected to because of the following informalities: In line 1, the recitation “the locking segment” should be “one of the plurality of partition segments”.
Claim 15 is objected to because of the following informalities: In line 5, the recitation “and an” should be “and a first”. In line 6, the recitation “at least one of the locking segments” should be “one of a plurality of partition segments forming the first partition”. In line 7, the recitation “another of the intermediate segments” should be “a second intermediate segment forming the first partition”. In line 9, the recitation “and an” should be “and a first”. In line 10, the recitation “at least one of the locking segments” should be “one of a plurality of partition segments forming the second partition”. In line 11, the recitation “another of the intermediate segments” should be “a second intermediate segment forming the second partition”.
Claim 17 is objected to because of the following informalities: In line 2, the recitation “the first locking segment” should be “a channel”. In line 3, the recitation “the first locking segment” should be “a channel”. In line 4, the recitation “the second locking segment” should be “a channel”. In line 5, the recitation “the second locking segment” should be “a channel”.  Shelves 2006 are mounted to the channels 2030 ([00100]-[00101]).
Claim 18 is objected to because of the following informalities: In line 3, the recitation “the first locking segment” should be “a channel”. In line 4, the recitation “the first locking segment” should be “a channel”. In line 5, the recitation “the intermediate segment” should be “a channel”. In line 6, the recitation “the second locking segment” should be “a channel”.  Shelves 2006 are mounted to the channels 2030 ([00100]-[00101]).
Claim 19 is objected to because of the following informalities: In line 3, the recitation “each partition” should be “each said partition”. In line 5, the recitation “one or more of the partitions” should be “one or more of the plurality of partitions”.  
Claim 21 is objected to because of the following informalities: In line 1, the recitation “each” should be “said”. In line 2, the recitation “one of the partitions” should be “one of the plurality of partitions”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0042378 (Killburn).
With respect to claim 1: Killburn discloses a modular enclosure system comprising: a plurality of anchor rails (mounting rails 12A and 12B, see [0034] for using three or more such rails) configured to be mounted to a surface; a plurality of partition segments (either the four orthogonal segments of a blade 16 or the components of Fig. 6 forming blade assembly 40) configured to form a partition of the enclosure (the blade 16 
With respect to claim 2: See Figs. 1-2. A mounting bracket 14 is fitted into the rail 12A. A screw 20 passes through an opening 22 in the blade 16 and engages a threaded hole in the bracket 14 to mount the blade 16 to the rail 12A. Parts 14, 20, and 22 comprise “a locking segment as claimed”. The screw 20 is “a locking member” as claimed. The “unlocked position” is when screw 20 is disengaged from the bracket 14 and opening 22 (e.g., as shown in Fig. 2). The “locked position” is when screw 20 engages opening 22 and bracket 14, to thereby mount the blade 16 to the rail 12A. 
With respect to claim 6: See Fig. 4. Panels/surfaces 28 and 30 cover of a side of a partition. 
With respect to claim 7: Killburn discloses a modular enclosure system comprising: a plurality of anchor rails (mounting rails 12A and 12B, see [0034] for using three or more such rails) configured to be mounted to a surface; a first partition (a first of the blades 16 or blade assemblies 40) having a plurality of partition segments (either the four orthogonal segments of a blade 16 or the components of Fig. 6 forming blade assembly 40); and a second partition (a second of the blades 16 or blade assemblies 40) having a plurality of partition segments (either the four orthogonal segments of a blade 16 or the components of Fig. 6 forming blade assembly 40); wherein the first partition and the second partition are each coupled to a first rail and a second rail of the plurality of anchor rails. See Figs. 1-6 and [0027]-[0036].
With respect to claim 8: See Fig. 2 for a third blade 16.
With respect to claim 9: See Fig. 2 for a third blade 16. See [0030] regarding the blades 16 having different heights. See [0034] for using three or more rails 12A/12B when forming very large cabinets. Killburn [0030] and [0034] discloses the claimed configuration. 
With respect to claim 10: See Figs. 1-2. The bolt 20 that engages the opening 22 and the threaded opening of mounting bracket 14 yields removable coupling as claimed. 
With respect to claim 11: See Figs. 3-5. One or more of panel/surface 24/26/28/30/32 is “a panel” as claimed. They are removable when using bolts, screws, clips, etc. disclosed in [0032].
With respect to claim 12: See Figs. 1-2. A mounting bracket 14 is fitted into the rail 12A. A screw 20 passes through an opening 22 in the blade 16 and engages a threaded hole in the bracket 14 to mount the blade 16 to the rail 12A. Parts 14, 20, and 22 comprise “a locking segment as claimed”. The screw 20 is “a locking member” as claimed. The “unlocked position” is when screw 20 is disengaged from the bracket 14 and opening 22 (e.g., as shown in Fig. 2). The “locked position” is when screw 20 engages opening 22 and bracket 14, to thereby mount the blade 16 to the rail 12A. 
With respect to claim 19: Killburn discloses a modular enclosure system comprising: a plurality of rails (mounting rails 12A and 12B, see [0034] for using three or more such rails) configured to be mounted to a surface; a plurality of partitions (the blades 16 or blade assemblies 40), each partition mountable to at least one of the plurality of rails; a panel (one or more of panel/surface 24/26/28/30/32) removably coupled to one or more of the partitions. See Figs. 1-6 and [0027]-[0036].
With respect to claim 20: See Figs. 1-2. A mounting bracket 14 is fitted into the rail 12A. A screw 20 passes through an opening 22 in the blade 16 and engages a threaded hole in the bracket 14 to mount the blade 16 to the rail 12A. Parts 14, 20, and 22 comprise “a locking segment as claimed”. The screw 20 is “a locking member” as claimed. The “unlocked position” is when screw 20 is disengaged from the bracket 14 and opening 22 (e.g., as shown in Fig. 2). The “locked position” is when screw 20 engages opening 22 and bracket 14, to thereby mount the blade 16 to the rail 12A. 
With respect to claim 21: See Fig. 4. Panels/surfaces 28 and 30 cover of a side of a partition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0042378 (Killburn) as applied to claims 1, 7, and 19 above, and further in view of EP 3260015 (Garrido Roteta).
With respect to claims 2, 12, and 20: See Killburn Figs. 1-2. A mounting bracket 14 is fitted into the rail 12A. A screw 20 passes through an opening 22 in the blade 16 and engages a threaded hole in the bracket 14 to mount the blade 16 to the rail 12A.
Garrido Roteta discloses an alternative mounting structure (hanger 1) for attaching a cupboard to an anchor plate 3. The cupboard and anchor plate 3 of Garrido Roteta are analogous to the cabinet and rail 12A, respectively, of Killburn. Garrido Roteta’s hanger 1 includes a hanging hook 2 with a descending tooth 4, and a safety body 5 with an ascending tooth 6. The descending tooth 4 hooks over the top of the anchor plate 3, and the ascending tooth 6 engages the anchor plate 3 from below and opposite the descending tooth 4, to thereby prevent unwanted separation of the hanger 1 from the anchor plate 3. This ensures better safety, by preventing a cupboard from falling off the anchor plate 3 and onto a user. 
. 

Claims 3-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0042378 (Killburn) as applied to claims 1-2, 7, and 12 above, and further in view of US 8,641,155 (Lee).
With respect to claims 3-5 and 13-14: Killburn [0030] teaches that in the figures, each of the blades 16 is substantially identical. However, in different systems, the blades may differ. Further, the height and depth of the blades 16 may be easily customizable.
Lee discloses a system 10 for modular furniture construction, which uses three basic components: surface members S, junctions J, and connectors C. Those basic components may be joined together in a variety of ways to make a variety of structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killburn’s cabinet system to be formed of modular parts, similarly to Lee, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because Killburn [0030] teaches easily 
In the combination, it is obvious to form each of Killburn’s blades 16 or blade assemblies 40 out of two surface members (Lee’s members S) connected by a junction J. Alternatively and/or additionally, the combination makes obvious connecting a second blade 16 or blade assembly 40 to one of the existing blade 16 or blade assemblies 40 using one of Lee’s junctions J and two connectors C.
For claims 3 and 13: In such a configuration, the channel CH makes obvious the claimed “channel” or “complementary channel”, and the connector C makes obvious the claimed “rail member” or “complementary rail member”.
For claims 4 and 14: In such a configuration, the junction J makes obvious the claimed “intermediate segment”. In such a configuration, the channel CH makes obvious the claimed “channel” or “complementary channel”, and the connector C makes obvious the claimed “rail member” or “complementary rail member”.
For claim 5: In such a configuration, the junction J makes obvious the claimed “intermediate segment”. In such a configuration, the channel CH makes obvious the claimed “channel” or “complementary channel”, and the connector C makes obvious the claimed “rail member” or “complementary rail member”. 
Killburn [0032] discloses shelving in the unit 10. See Lee Fig. 1a. S1-3 makes obvious the claimed “lateral shelf”, and the channel CH in the junction J that supports S1-3 makes obvious the claimed “at least one groove”. 

s 15- is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0042378 (Killburn) in view of US 8,641,155 (Lee).
With respect to claim 15: Killburn discloses a modular enclosure system comprising: an upper anchor rail (mounting rail 12A) configured to be mounted to a surface; a lower anchor rail (mounting rail 12B) configured to be mounted to the surface; a first partition (blade 16 or blade assembly 40) connectable to the upper anchor rail and the lower anchor rail; and a second partition (blade 16 or blade assembly 40) connectable to the upper anchor rail and the lower anchor rail.
Killburn [0030] teaches that in the figures, each of the blades 16 is substantially identical. However, in different systems, the blades may differ. Further, the height and depth of the blades 16 may be easily customizable.
Killburn [0034] teaches that three or more rails (mounting rails 12A/12B) may be used for very large cabinets.
Lee discloses a system 10 for modular furniture construction, which uses three basic components: surface members S, junctions J, and connectors C. Those basic components may be joined together in a variety of ways to make a variety of structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killburn’s cabinet system to be formed of modular parts, similarly to Lee, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because Killburn [0030] teaches easily customizing the height and depth of the blades 16, and the modular configuration of Lee provides that ability.

Alternatively and/or additionally, the combination makes obvious connecting a second blade 16 or blade assembly 40 to one of the existing blade 16 or blade assemblies 40 using one of Lee’s junctions J and two connectors C. In such a configuration, the upper blade/blade assembly makes obvious the claimed “first locking segment”, the lower blade/blade assembly makes obvious the claimed “second locking segment”, and the junction J makes obvious the claimed “intermediate segment”.
With respect to claim 16: Killburn [0034] teaches using three or more mounting rails 12A/12B for very large cabinets. The third mounting rail 12A/12B, and any additional mounting rails 12A/12B, make obvious the claimed “intermediate rail”.
Killburn [0030] teaches making the blades 16 not identical, and having different heights and depths. 
It is obvious to form two adjacent cabinets of different height using the invention of Killburn, as modified. It is obvious for one of the cabinets to be a very large cabinet that uses three or more rails 12, according to Killburn [0034]. A very tall cabinet being connected to three rails makes obvious the claimed “first partition” and “second partition”. A comparatively shorter cabinet that is mounted to the wall makes obvious the claimed “third partition”. 
With respect to claim 17: Killburn [0032] discloses shelving in the cabinets. Killburn Fig. 8 shows multiple shelves attached between adjacent blade assemblies 40. In the combination, it is obvious to have two shelves extending between a pair of adjacent blades 16 or blade assemblies 40. The two shelves makes obvious the claimed “first lateral shelf” and “second lateral shelf”.
See Lee’s figures. As modified, the channels CH and connectors C (and any necessary junctions J) used to join shelves to the blades 16 or blade assemblies 40 make obvious the claimed “locking segments”. 
With respect to claim 18: Killburn Fig. 2 shows using three blades 16. Killburn Fig. 8 shows at least seven blade assemblies 40. Killburn [0028] discloses the number (N) of blades 16 will be one more than the number (N) of cabinets in the unit 10. E.G., the unit 10 of Fig. 2 has three blades, to form two cabinets. 
Killburn’s disclosure makes obvious, in the combination, having a third blade 16 or blade assembly 40 attached to the rails 12A/12B. Killburn’s disclosure in [0032] of adding shelving to the unit 10 makes obvious having two shelves between the second and third blades 16 or blade assemblies 40. Such two shelves make obvious the claimed “third lateral shelf” and “fourth lateral shelf”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637